DETAILED ACTION


Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Claim Rejections - 35 USC § 103	3
A. Claims 27-36, 38, 39, 43, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0019050 (“Yamashita”) in view of US 2014/0264719 (“Chou”).	3
B. Claims 27-36, 38, 39, 43, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita in view of Chou and US 2013/0292750 (“Chen”).	13
C. Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over either (1) Yamashita in view of Chou, as applied to claim 27 above, and further in view of US 2010/0238331 (“Umebayashi”) or (2) Yamashita in view of Chou and Chen, as applied to claim 27 above, and further in view of Umebayashi.	14
D. Claims 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over either (1) Yamashita in view of Chou, as applied to claim 27 above, and further in view of US 2014/0246707 (“Koo”) or (2) Yamashita in view of Chou and Chen, as applied to claim 27 above, and further in view of Koo.	16
E. Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over either (1) Yamashita in view of Chou, as applied to claim 27 above, and further in view of US 2005/0184291 (“Cole”) and US 2013/0323875 (“Park”) or (2) Yamashita in view of Chou and Chen, as applied to claim 27 above, and further in view of Cole and Park.	18
III. Response to Arguments	21
Conclusion	22


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A. Claims 27-36, 38, 39, 43, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0019050 (“Yamashita”) in view of US 2014/0264719 (“Chou”).
Claim 27 reads,
27. (Currently Amended) A semiconductor device comprising: 
[1] a first semiconductor layer; and 
[2] an insulating layer stacked on the first semiconductor layer, 
[3a] wherein the first semiconductor layer comprises: 
[3b] a pixel region including an array of a plurality of light receiving elements configured to receive light through a first surface of the first semiconductor layer and perform photoelectric conversion; 

[3c-2] the peripheral region including a transistor that forms part of a peripheral circuit that drives circuitry in the pixel region; and 
[3d] a shield disposed in the first semiconductor layer outside of the pixel region and between the peripheral region and the pixel region so as to surround the pixel region in a plan view, 
[4] wherein the shield is disposed in the first semiconductor layer such that a gap exists between a tip of the shield and a second surface of the first semiconductor layer in a thickness direction of the first semiconductor layer, 
[5] wherein the gap is less than 400 nm, and 
[6] wherein the second surface is opposite the first surface.

With regard to claim 27, Yamashita discloses, generally in Figs. 1, 4, and 23-24,
27. (Currently Amended) A semiconductor device 10 comprising: 
[1] a first semiconductor layer 404 [¶ 145]; and 
[2] an insulating layer 409 [¶ 148; Figs. 23-24] stacked on the first semiconductor layer 404, 
Returning to claim 27, Yamashita further discloses,
[3a] wherein the first semiconductor layer 404 comprises: 
[3b] a pixel region [within perimeter of “pixel array 12”] including an array 12 [¶ 75; Fig. 1] of a plurality of light receiving elements [“photodiodes 2” made from diffusion regions 26 and 28; ¶¶ 60, 86, 88; Figs. 2, 7] configured to receive light through a first surface of the first substrate [i.e. top surface of 404 in Fig. 23, i.e. “Back surface side”] and perform photoelectric conversion; 
[3c-1] a peripheral region [shown in Fig. 1 and including “driving circuit region 14”] outside of and surrounding the array 12 of the plurality of light receiving elements 2(26/28) in the pixel region, 
[3c-2] the peripheral region including a … [“driving circuit region 14”; ¶ 51]… that forms part of a peripheral circuit [e.g. 13, 15; ¶¶ 53, 54] that drives circuitry in the pixel region [pixel circuitry shown in Fig. 2 that is driven by driving circuitry 14; ¶¶ 58-71]; and 
408”; ¶¶ 77-78] disposed in the first semiconductor layer outside of the pixel region and between the peripheral region and the pixel region [within perimeter of “pixel array 12”] so as to surround the pixel region in a plan view [Figs. 1, 4, 17; see discussion below], 
[4] wherein the shield [outer perimeter of “device isolation insulation film 408”] is disposed in the first semiconductor layer 404 such that a gap exists between a tip of the shield and a second surface [i.e. bottom surface of 404 in Fig. 23, i.e. “Front surface side”] of the first semiconductor layer 404 in a thickness direction of the first semiconductor layer 404, 
[5] wherein the gap d1 is less than 400 nm [¶ 150; see discussion below], and 
[6] wherein the second surface [i.e. bottom surface of 404 in Fig. 23] is opposite the first surface [i.e. top surface of 404 in Fig. 23].  

With regard to feature [3d] of claim 27, as shown in Figs. 4 and 17, the shield 408 continuously surrounds each pixel 1 and thereby surrounds the pixel region defined by the pixel array 12, as shown in the plan view in Fig. 1 (¶¶ 77-78).  Thus the outer perimeter of the device isolation insulation film 408, i.e. the claimed “shield”, is formed outside of all of the pixels 1 of the pixel array 12 and is therefore “outside of the pixel region” as well as being positioned between the peripheral region and the pixel array 12, including where the driving circuitry 14 is located, as required by feature [3d].  

With regard to feature [5] of claim 27, Yamashita states that the gap d1 is from 150 nm to 1.5 μm (Yamashita: ¶ 150), which overlaps the claimed range of less than 400 nm.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  (See MPEP 2144.05(I).)  
408 extends all of the way through the substrate 404 (Yamashita: e.g. Figs. 6, 7, 16, 19A), i.e. no gap, or d1 = 0 nm, between the tip of the shield 408 and the front surface of the substrate 404.  One having ordinary skill in the art would recognize that d1 = 0 nm, is a suggestion to make the gap d1 to be at the smallest end of the disclosed range of 150 nm to 1.5 µm.  Thus, gaps having d1 being, e.g., 150 nm, 200 nm, 300 nm, and 350 nm are reasonable in light of d1 = 0 nm.  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the gap d1 to be at the smallest end of the range of 150 nm to 1.5 µm, e.g., 150 nm, 200 nm, 300 nm, 350 nm. 
This is all of the features of claim 27 disclosed in Yamashita.

With regard to feature [3c-2] of claim 27 and claim 29, 
[3c-2] the peripheral region including a transistor that forms part of a peripheral circuit that drives circuitry in the pixel region;
29. (Currently Amended) The semiconductor device of claim 27, wherein the transistor includes a gate electrode disposed in the insulating layer and a source/drain disposed in the second surface of the first semiconductor layer.  
The only feature of claim 27 not disclosed in Yamashita is the explicit discussion that the driving circuitry 14 in the peripheral region of the substrate 404 includes a “transistor”, as required by feature [3c-2], and the associated features of a transistor.  However, Yamashita discloses that the active devices include MOS-FETs (¶¶ 147-148) which inherently include the elements recited in claim 29.
Chou, like Yamashita, teaches a backside-illumination imaging device (Chou: ¶ 12; Figs. 1, 30) having a pixel region, where the pixel elements 102, 302 including photodiodes 114/116 are formed in a first substrate 106 (Chou: ¶¶ 12, 15, 16) and a peripheral region where peripheral 104, 304 that control or drive the pixel elements 102, 302 are formed (Chou: ¶ 12).  Also like Yamashita, Chou teaches that the pixel elements 102, 302 are separated by isolation structures, i.e. 150B in Fig. 1 or 602/1402 formed in trenches 1902B, formed by insulator-filled trenches (Chou: ¶¶ 27, 34, 41).  Chou further teaches that the peripheral circuit region, where the pixel circuit elements 104, 304 are formed, includes transistors comprising source/drain regions 123 formed in the first surface 108 of the first substrate 106 and a gate electrode 124 formed on the front surface 108 of the substrate 106 and within the ILD 130 of an interconnection unit 126 (Chou: ¶¶ 20-22). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include transistors in the driving circuit region 14 in Yamashita, in order to form the driving circuits, as taught in Chou.  (Chou: ¶ 12: “the peripheral circuit element 104 is operable to interface with or control the image sensor element 102”; emphasis added).
This is all of the features of claims 27 and 29.

With regard to claim 28, Yamashita further discloses, 
28. (Currently Amended) The semiconductor device of claim 27, wherein the array of the plurality of light receiving elements 2(26/28) [¶ 88] are disposed in the second surface [i.e. bottom surface of 404 in Fig. 23] of the first semiconductor layer 404 [as shown in Fig. 7].  

With regard to claims 30 and 31, as explained above Yamashita does not teach the details of the peripheral circuit region 14 and therefore does not teach the transistor of feature [3c-2] of claim 27.  As such, Yamashita also does not teach the first and second isolation structures of 
30. (Currently Amended) The semiconductor device of claim 29, wherein the first semiconductor layer 106 includes: a first isolation structure [150B (Fig. 1) or 602/1402 formed in trenches 1902B (Figs. 29-30)] disposed in the second surface [“front surface 108”], adjacent to the drain 123, and including a third surface that is coplanar with the second surface 108 [Chou: ¶¶ 20-22, 27, 46-47]. 
31. (Currently Amended) The semiconductor device of claim 30, 
[1] wherein a second isolation structure 150B is disposed in the second surface 108, adjacent to the source 123, and including a fourth surface that is coplanar with the second surface 108 [Chou: Figs. 1, 29-30, ¶¶ 20-22, 27, 46-47],
[2] wherein the first and second isolation structures [150B (Fig. 1) or 602/1402 formed in trenches 1902B (Fig. 30)] are positioned so that the transistor is electrically isolated from other transistors [Chou: ¶ 27: “properties of isolation features 150B are configured to provide optimal isolation for adjacent circuit elements 104”], and 
[3] wherein the first and second isolation structures [602/1402 formed in trenches 1902B (Figs. 29-30)] are formed to a depth in the first semiconductor layer 106 that is less than a depth of the shield [602/604 formed in trenches 1902A (Figs. 29-30); Chou: ¶ 46].  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the first and second isolation structures of Chou along with the transistor with the isolation touching the drain (as further requires in feature [1] of claim 32, below], in order to electrically isolate the transistors from each other, as explicitly explained in Chou (¶ 27, supra). 
In addition, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form the isolation regions of Chou used in Yamashita to a depth less than that of the shield 408, as taught in Chou, because Chou teaches that it is a matter of design choice as to which of the shield in the pixel region (i.e. the isolations 150A in Fig. 1 or 1002/1402 in trenches 1902A in Figs. 29-30) and the isolations region (150B 602/1402 in trenches 1902B in Figs. 29-30) in the peripheral circuit region is made deeper.  
This is all of the features of claims 30 and 31.

Claims 32 and 33 read,
32. (Currently Amended) The semiconductor device according to claim 31, 
[1] wherein the first isolation structure touches the drain, 
[2a] wherein the insulating layer is stacked on the second surface of the first semiconductor layer such that, 
[2b] in the plan view, interconnections in the insulating layer overlap with the pixel region, the transistor, and the shield.  
33. (Previously Presented) The semiconductor device according to claim 32, wherein the interconnections are electrically connected to the peripheral circuit and carry signals that drive the peripheral circuit.  
Feature [1] of claim 32 is obvious for the reasons explained above under claims 30-31.
As to features [2a]-[2b] of claim 32 and 33, each of Yamashita and Chou teaches these features, as follows:
32. (Currently Amended) The semiconductor device according to claim 31, 
[1] wherein the first isolation [150B (Fig. 1 of Chou) or 602/1402 formed in trenches 1902B (Figs. 29-30 of Chou)] structure touches the drain 123 [supra], 
[2a] wherein the insulating layer [402/409 in Yamashita (Figs. 6-7, ¶ 83); 126 in Chou (Fig. 1, ¶ 22)] is stacked on the second surface [front surface] of the first semiconductor layer [404 in Yamashita (Figs. 6-7); 106 in Chou (Fig. 1)] such that, 
[2b] in the plan view, interconnections [402 Yamashita (Figs. 6-7, ¶ 83); 128 in Chou (Fig. 1, ¶ 22)] in the insulating layer [multilayer interconnect 126”; ¶ 22] overlap with the pixel region [where pixel array 12 is formed in Yamashita (Figs. 1, 6, 7); where pixels elements 102 are formed in Chou (Figs. 1 and 29-30)], the transistor 104 [of Chou], and the shield [150A (Fig. 1) 1002/1402 formed in trenches 1902A (Figs. 29-30)] [as shown in Fig. 1 of Chou].  
33. (Previously Presented) The semiconductor device according to claim 32, wherein the interconnections [402 in Yamashita (Fig. 6, ¶ 83); 128 in Chou (Fig. 1; ¶¶ 12, 22)] 14/15 in Yamashita] and carry signals that drive the peripheral circuit [Yamashita at ¶¶ 56-57, 83, 89, 109; and Chou at ¶ 12].  
With regard to feature [2a] of claim 32, as stated above, each of Yamashita and Chou teaches feature [2a]-[2b] of claim 32 and claim 33.  In this regard, Yamashita discloses that the peripheral driving circuits 14, 15 include interconnects (i.e. the horizontal lines LS1 to LSk and vertical lines Vsig1 to Vsigm in Fig. 1 and 402 in Figs. 6-7) extending to the pixel elements of the pixel array 12 for providing the driving or controlling signals to the transistors of each pixel element (Yamashita: ¶¶ 56, 57, 83, 89, 109).   Finally, inasmuch as Yamashita shows multilayered wiring structure 402/409 (Yamashita: Figs. 6-7, ¶ 83), which is described as “a wiring layer 402 which is provided in an interlayer insulation film 409 and constitutes the circuit of the signal scanning circuit unit 15 [15 shown in Fig. 1] that is composed of the amplifying transistor 3, etc.”, it is inherent that the wiring layers 402/409 extend across the entire device to connect the driving circuitry 14, 15 to each pixel element 1 in the pixel array 12 (Yamashita: ¶ 109).
Chou shows in Fig. 1 that the interconnect 128 extends across the entire substrate 106 including all of the driving circuit elements 104 and as well as the pixel elements 102.  In this regard, Chou states
The gates and contacts of the sensor element 102 and the circuit element 104 are electrically coupled to a multilayer interconnect (MLI) 126 disposed over the front surface 108 of the substrate 106 including over the sensor element 102 and the circuit element 104.
(Chou: ¶ 22; emphasis added) 
Chou states, 
In some embodiments, the peripheral circuit element 104 is operable to interface with or control the image sensor element 102.
(Chou: ¶ 12; emphasis added)
128 of the MLI 126 carries the driving signals from the circuit elements 104 to the pixels 102. 
This is all of the features of claims 32-33.

With regard to claims 34-36, Yamashita further discloses, 
34. (Currently Amended) The semiconductor device according to claim 27, wherein the shield [outer perimeter of “device isolation insulation film 408”; ¶¶ 77-78] is a unitary structure that extends from the first surface [i.e. top surface of 404 in Fig. 23, i.e. “Back surface side”] toward the second surface [i.e. bottom surface of 404 in Fig. 23, i.e. “Front surface side”] and is formed of a material having a different permittivity [SiO2, Si3N4, TiO; ¶ 78] than the first substrate [Si; ¶ 76],  
35. (Currently Amended) The semiconductor device of claim 27, wherein the first semiconductor layer 404 includes silicon [¶ 146].  
36. (Currently Amended) The semiconductor device according to claim 27, further comprising: a support substrate [not shown; see discussion below] joined to the insulating layer 409 and configured to support the first semiconductor layer 404 and the insulating layer 409.  
With regard to the claimed “support substrate” joined to the insulating layer 409 of the wiring layer 402, Yamashita states,
(Step 8)
[0108] Then, as shown in FIG. 15, the second support substrate 32 and silicon substrate 404 [claimed “first substrate”] are turned upside down, and a p-type or n-type diffusion layer 403, etc. are formed on the surface of the silicon substrate 404 by, e.g. an ordinary LSI fabrication process, thereby forming active elements such as a photodiode 2 and a read-out transistor 4 (not shown). 
[0109] Thereafter, a silicon oxide film, for instance, is deposited on the structure, which is formed on the front surface side of the silicon substrate 404, by means of, e.g. CVD, thus forming an interlayer insulation film 409. Then, a wiring layer 402 for connecting the above-described MOS-FET, etc. is formed in the interlayer insulation film 409 [402/409 forming the claimed “second substrate”], and the signal operation circuit is formed. 
(Step 9) 
third support substrate (not shown) is further attached to the side (front surface side) on which the signal operation circuit has been formed in the above step 8. 
[0111] Then, as shown in FIG. 16, the second support substrate 32 on the opposite side (front surface side) is removed. 
(Yamashita: ¶¶ 108-111; emphasis added)
Therefore, the third support substrate, although not shown, is attached to the insulating layer 409.
This is all of the features of claim 36.

With regard to claims 38 and 44, Yamashita further discloses,
38. (Previously Presented) The semiconductor device according to claim 27, wherein the shield [outer perimeter of “device isolation insulation film 408”; ¶¶ 77-78] is formed of a material that refracts or absorbs hot carrier luminescence from the transistor [inherent].
44. (Currently Amended) The semiconductor device according to claim 27, wherein the shield [outer perimeter of “device isolation insulation film 408”; ¶¶ 77-78] is formed of a material that reflects or absorbs infrared light in the first semiconductor layer 404.   
The Instant Application states that at least silicon oxide and silicon nitride are materials capable of refracting light (Instant Specification: p. 15, ¶ 47) and reflecting infrared light (Instant Specification: p. 34, ¶ 127 and p. 36, ¶ 134), which are materials from which the isolation 408 in Yamashita is made (Yamashita: ¶ 78, supra).  Therefore, the Instant Application provides evidence that Yamashita discloses the features of claims 38 and 44.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 

Claim 39 reads,
39. (Previously Presented) The semiconductor device according to claim 27, wherein a sidewall of the shield is inclined.  
408 are inclined.
Chou teaches that the sidewalls of the shield formed by the outer perimeter of the isolation regions 150A separating the pixel elements 102 are inclined.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form the sidewalls of the shield 408 of Yamashita with inclined walls, as taught in Chou as a matter of design choice.  In this regard, the Chou shows that the incline still results in the isolation properties between the pixels being maintained and is therefore a suitable configuration to use for the sidewalls in Yamashita. 

With regard to claim 43, Yamashita further discloses
43. (Previously Presented) The semiconductor device according to claim 27, wherein the pixel region [within perimeter of “pixel array 12”] includes an analog element [photodiodes 26/28] with high sensitivity to light noise [as evidenced by Instant Application].  
The Instant Application provides evidence that photodiodes are analog elements having high sensitivity to light noise (Specification” ¶¶ 7-8, 18).

B. Claims 27-36, 38, 39, 43, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita in view of Chou and US 2013/0292750 (“Chen”).
The prior art of Yamashita in view of Chou, as explained above, discloses each of the features of claims 27-36, 38, 39, 43, and 44. 
With regard to feature [5] of claim 27, 
[5] wherein the gap is less than 400 nm, 
As explained above, Yamashita states that the gap d1 is from 150 nm to 1.5 μm (Yamashita: ¶ 150), which overlaps the claimed range of less than 400 nm.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  (See MPEP 2144.05(I).)
Chen, like Yamashita, teaches a backside-illuminated image sensor including a pixel region 101 including photodiodes 106A/106B and a peripheral region 102 surrounding the pixel region 101 (Chen: ¶ 16; Figs. 1, 2C).  Also like Yamashita, Chen includes an isolation structure 109 extending from the backside toward to front side of the substrate 104 and leaving a gap W1 between the top of the isolation region 109 and the front side 104A of the substrate 104 (Chen: ¶ 18).  Chen further teaches that the gap is from 100 nm to 300 nm:
A top surface of the isolation well region 109 is away from the front surface 104A with a distance W1. The distance W1 is in a range from about 1000 Å [100 nm] to about 3000 Å [300 nm].
(Chen: ¶ 18; emphasis added)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the gap d1 in Yamashita between 150 to 300 nm because Chen teaches that the smaller range of 100 nm to 300 nm is suitable for the gap of an isolation around the photodiodes and overlaps the broader range of 150 nm to 1.5 μm taught in Yamashita.  
This is all of the features of claim 27, as well as the dependent claims 28-36, 38, 39, 43, and 44. 

C. Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over either (1) Yamashita in view of Chou, as applied to claim 27 above, and further in view of US 2010/0238331 (“Umebayashi”) or (2) Yamashita in view of Chou and Chen, as applied to claim 27 above, and further in view of Umebayashi. 
Claim 37 reads,
37. (Currently Amended) The semiconductor device according to claim 27, further comprising: 
[1a] a lens layer including 

[1c] a flat portion disposed over the peripheral region, 
[2] wherein the shield overlaps the flat portion of the lens layer in the plan view.

With regard to claim 1, Yamashita further discloses, 
37. (Currently Amended) The semiconductor device according to claim 27, further comprising:  
[1a] 4Preliminary Amendmenta lens layer 407 [¶ 84] including 
[1b] curved portions disposed over the pixel region [within perimeter of “pixel array 12”] and 
[1c] … [not taught] … 
[2] … [not taught].  
The prior art of either (1) Yamashita in view of Chou or (2) Yamashita in view of Chou and Chen, as explained above, discloses each of the features of claim 27.
With regard to feature [1c] of claim 37, while Yamashita discloses the lens layer 407 (¶ 84), it does not disclose the claimed “flat portion disposed over the peripheral region”.
Umebayashi, like Yamashita, teaches a backside-illuminated image sensor including a lens layer 75 over the pixel photodiodes PD in the pixel region (Umebayashi: Fig. 15, ¶ 99).  In addition, Umebayashi shows that the lens layer 75 includes a “flat portion 75a disposed over the peripheral region” (¶ 100), i.e. the region to the right of the photodiodes PD. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to extend the lens layer 407 of Yamashita as a flat portion covering the peripheral circuit region 14, 15, as taught in Umebayashi, in order to provide an additional layer of protection over the apparatus.  
feature [2] of claim 37, given that Yamashita shows that the lenses 407 have a one-to-one correspondence to the pixels 1 and that, at the outer perimeter of the pixel array 12, the lenses 407 covers only a portion of the width of the outer perimeter of the isolation 408, i.e. the claimed shield, as shown in Yamashita’s Figs. 5-6, 16-17, 18A-19A and 23, the flat portion of Umebayashi used in Yamashita would overlap a portion of the outer perimeter of the isolation 408.
Finally, it is noted that Applicant pulled feature [2] of claim 37 from Fig. 2 of the Instant Application and that it does not have anything relevant to do with the point of the instant invention which is the many variations of the shield.  There is no discussion in the Instant Specification that the flat portion of the layer from which the lens 33-1 and 33-2 are formed have any impact on or otherwise affect the shield.  As such, it is apparent that feature [2] of claim 37 is not critical to the instant invention. 

D. Claims 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over either (1) Yamashita in view of Chou, as applied to claim 27 above, and further in view of US 2014/0246707 (“Koo”) or (2) Yamashita in view of Chou and Chen, as applied to claim 27 above, and further in view of Koo.
Claims 40-42 read,
40. (Previously Presented) The semiconductor device according to claim 27, wherein the shield is formed of a metal that reflects light.  
41. (Previously Presented) The semiconductor device according to claim 27, further comprising an insulator surrounding a periphery of the shield.  
42. (Previously Presented) The semiconductor device according to claim 27, further comprising an electrode for extracting an electric potential of the shield.  
The prior art of either (1) Yamashita in view of Chou or (2) Yamashita in view of Chou and Chen, as explained above, discloses each of the features of claim 27. 
408, can be made from a metal, teaching instead an insulating material such as silicon oxide or silicon nitride (supra), and consequently does not teach any of the features of claims 40-42.
Koo, like Yamashita, teaches a backside-illuminated image sensing apparatus (Koo: Figs. 10-11) including continuous isolating regions 11/13 surrounding each pixel/photodiode PD and are also formed from the backside of substrate 2 to leave a gap between the tip of the isolation regions 11/13 and the front surface of the substrate 2.  The isolating regions 11/13 include “deep isolation layer or “DTI” 11 made of an insulating material (e.g., silicon oxide or silicon nitride as in Yamashita) in which a “common bias line 13” further connected to an electrode 132 is formed, which may be made from metal --which is inherently capable of reflecting light-- and capable of “extracting an electric potential of the shield” as required by claim 42 (Koo: ¶¶ 52-53; Figs. 10-11).  In this regard, Koo states, 
The common bias line 13 may be applied with a negative voltage via the external-voltage-applying wire 132.  The negative voltage applied to the common bias line 13 may fix or attract holes to a surface of the deep device isolation layer 11, and this makes it possible to improve a dark current property of the image sensor.
(Koo: ¶ 53; emphasis added)
Also like Yamashita, Koo teaches that the pixel isolation patterns 11/13 surround each photodiode PD region and therefore includes an outer perimeter forming the claimed first “shield 11/13 disposed between the peripheral region and the pixel region so as to surround the pixel region in a plan view”, as shown in Fig. 10.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the common bias line 13 of Koo within the isolation 408 of Yamashita, and to connect said common bias line to a connection electrode 132, in order to improve the dark current property of the image sensor, as taught in Koo, supra. 

40. (Previously Presented) The semiconductor device according to claim 27, wherein the shield [408 of Yamashita modified to include the bias line 13 and electrode 132 of Koo] is formed of a metal that reflects light.  
41. (Previously Presented) The semiconductor device according to claim 27, further comprising an insulator 11 surrounding a periphery of the shield 11/13 [as taught by Koo].  
42. (Previously Presented) The semiconductor device according to claim 27, further comprising an electrode 132 for extracting an electric potential of the shield 11/13 [as taught by Koo].  

E. Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over either (1) Yamashita in view of Chou, as applied to claim 27 above, and further in view of US 2005/0184291 (“Cole”) and US 2013/0323875 (“Park”) or (2) Yamashita in view of Chou and Chen, as applied to claim 27 above, and further in view of Cole and Park. 
Claim 45 reads,
45. (Previously Presented) The semiconductor device according to claim 27, further comprising a second shield formed between the pixel region and the shield, wherein there is no pixel region between the shield and the second shield.
The prior art of either (1) Yamashita in view of Chou or (2) Yamashita in view of Chou and Chen, as explained above, discloses each of the features of claim 27. 
Yamashita does not disclose the first and second shields and does not therefore disclose the features of claim 45.
Cole, like Yamashita, teaches an image sensing apparatus including a pixel array 333 (Fig. 3; ¶¶ 32-33), each pixel including a photodiode (Fig. 7; ¶ 44).  Like the Instant Application, Cole recognizes the impact of hot-carrier luminescence emitted by the peripheral circuitry on the photodiodes (Cole: ¶¶ 7, 9, 10) as well as the hot-carrier-luminescence-blocking benefit of and isolation feature 340 or “shield” between the pixel array 333 (Cole: ¶¶ 30, 34-36, 
Cole further teaches that the single isolation region 340 surrounding the perimeter of the pixel array 333 may be, instead, “multiple, substantially parallel trenches” 340A-340D (¶ 48; Fig. 8) --without photodiodes therebetween, as required by claim 45.  Cole further teaches the multiple, parallel isolation trenches 340A-340D “improves blocking of red and infrared photons” (id.).
Park, brings together in a single image sensor, the types of isolation patterns formed separately in Yamashita and Cole and therefore teaches that they can be combined in the same imaging device.  In this regard, Park, like Yamashita, teaches a backside-illumination imaging device having a “pixel region” including photodiodes 106a, 106b and a “peripheral circuit region”, wherein the photodiodes 106a, 106b are separated by pixel isolation patterns 120d (Park: ¶ 153) formed by trenches 115c filled with one or more dielectric materials 116, 118 and are also formed from the backside (Park: Fig. 6; ¶¶ 143-152).  Also like Yamashita, Park’s pixel isolation patterns 120d surround each photodiode 106a, 106b region and therefore include an outer perimeter forming.  
Like Cole, Park includes an isolation trench 120c, called a “circuit block isolation pattern 120c” separate from the pixel isolation patterns 120d (Park: ¶ 153) distinct from the pixel isolation patterns 120d surrounding each pixel --without photodiodes therebetween-- (Park: Fig. 6).  In addition, Park shows in Figs. 7A-7B that both types of the isolation instructions, 120c and 120d, are formed simultaneously and can extend through the entire substrate 100a, which is one of the embodiments in Yamashita (i.e. no gap or d1 = 0 nm).  Thus Park teaches the combination of isolation patterns used in Yamashita and in Cole.
340A-340D surrounding only the perimeter of the pixel array 12 and the pixel isolation patterns 408 in Yamashita             --without photodiodes therebetween-- (1) because Park teaches that an image sensor can include both isolation patterns around each pixel (i.e. 120d) as well as a separate circuit blocking isolation pattern (i.e. 120c), and (2) because Cole teaches that the one or more additional isolation trenches 340A-340D around the perimeter of the pixel array 333 will improve the blocking of the red and infrared photons generated by Yamashita’s peripheral circuity 14, 15 from reaching the photodiode array 12.  As such, Cole and Park may be seen as an improvement to Yamashita in this regard.  (See MPEP 2143.)
Finally, because Park teaches that both of the pixel isolation patterns 120d and the circuit block isolation pattern 120c can be formed simultaneously through the thickness of the substrate (Park: Figs. 7A-7B; ¶¶ 159-164), as in one embodiment in Yamashita (supra), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form the both kinds of the isolation patterns described in Cole and Yamashita with the gap d1 being, e.g., 150 nm to 300 nm as taught in Yamashita or Yamashita/Chen (supra).  In addition, again, because Park teaches that both of the pixel isolation patterns 120d and the circuit block isolation pattern 120c can be formed simultaneously, there is a reasonable expectation of success in forming both kinds of patterns with the gap d1 taught in Yamashita or Yamashita/Chen.
So modified, the imaging apparatus would include the features of claim 45:
45. (Previously Presented) The semiconductor device according to claim 27, further comprising a second shield [Yamashita’s isolation 408] formed between the pixel region [perimeter of Yamashita’s pixel array 12] and the shield [as taught by Cole and 
Note that the claimed “second shield” of claim 48 now becomes Yamashita’s isolation 408 around each pixel, which was formerly the claimed “shield” of claim 27, while the claimed “shield” of claim 27 is met by the isolations 340A-340D taught in Cole.  

III. Response to Arguments
Applicant’s arguments filed 05/28/2021 have been fully considered but they are not persuasive. 
Applicant argues that the Non-Final Rejection mailed 03/03/2021 cites the isolation film 408 of Yamashita as the claimed shield and that because “isolation film 408 is not "outside of" a pixel region as claimed at least because the isolation film 408 isolates unit pixels 1 from one another in a pixel region 12, and thus, is within a pixel region and not outside of a pixel region” (Remarks: p. 8).  Examiner respectfully disagrees.  First, the Non-Final Rejection, as maintained above, states that the claimed shield is met by the “outer perimeter of ‘device isolation insulation film 408’ ” in Yamashita (Non-Final Rejection mailed 03/03/2021, p. 7; emphasis added).  As further explained in the current rejection, above, the outer perimeter of the device isolation insulation film 408 in Yamashita is formed outside of all of the pixels 1 of the pixel array 12 and is therefore “outside of the pixel region”, as required by claim 27 as currently amended.
With regard to claim 37, Applicant appears to argues that the applied prior art does not teach the newly added feature [2] to claim 37 (Remarks: p. 8, last sentence).  Examiner respectfully disagrees.  As now explained in the rejection of claim 37, given that Yamashita shows that the lenses 407 have a one-to-one correspondence to the pixels 1 and that, at the outer 12, the lenses 407 covers only a portion of the width of the outer perimeter of the isolation 408, i.e. the claimed shield, as shown in Yamashita’s Figs. 5-6, 16-17, 18A-19A and 23, the flat portion of Umebayashi used in Yamashita would overlap a portion of the outer perimeter of the isolation 408.
Finally, it is noted that Applicant pulled feature [2] of claim 37 from Fig. 2 of the Instant Application and that it does not have anything relevant to do with the point of the instant invention which is the many variations of the shield.  There is no discussion in the Instant Specification that the flat portion of the layer from which the lens 33-1 and 33-2 are formed have any impact on or otherwise affect the shield.  As such, it is apparent that feature [2] of claim 37 is not critical to the instant invention. 
Based on the foregoing, Applicant’s arguments are not persuasive.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693.  The examiner can normally be reached on Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,
/ERIK KIELIN/
Primary Examiner, Art Unit 2814